FILED 200
Mr. Charles O'Halloran, Interim Commissioner Coordinating Board for Higher Education 600 Clark Avenue Jefferson City, Missouri 65101
Dear Mr. O'Halloran:
This opinion is in response to your request for the opinion of this office on the question of whether a library trustee of a municipal library district must be a resident of the library district when the boundaries of the district are not coextensive with the boundaries of the city.
The boundaries of a municipal library district do not encompass the entire city in which it is located in situations where a city containing a municipal library district has annexed land after October 13, 1965, which at the time of annexation was part of a county library district. In such cases the residents of the city located in the territory of the county library district are not taxed for the municipal library district and have no vote with respect to matters affecting the municipal library district. Sections 182.480 and 182.490, RSMo 1969. Section 182.490 further provides that any reference in Sections 182.010 to 182.460
to the qualified electors, citizens or inhabitants of a city shall mean any qualified electors, citizens, or inhabitants of the municipal library district. In Opinion Letter No. 52, July 12, 1974, this office held that the provision of Section 182.170, RSMo, requiring the trustees of a municipal library district shall be "chosen from the citizens at large" meant that the trustees had to be residents of the city. In view of Section 182.490, RSMo 1969, they must also be residents of the district in the event the boundaries of the city and the boundaries of the district are not the same.
CONCLUSION
It is the opinion of this office that in cases where the boundaries of a municipal library district do not encompass the entire city in which it is located, the trustees of the municipal library district must be residents of such district.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Charles A. Blackmar.
Yours very truly,
                                  JOHN C. DANFORTH Attorney General
Enclosure: Op. Ltr. No. 52 7-12-74, O'Halloran